Citation Nr: 1045591	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-07 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to August 21, 2007 for the 
grant of service connection for posttraumatic stress disorder 
(PTSD).


WITNESSES AT HEARING ON APPEAL

Veteran and B. S.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision issued in November 
2008, in which the RO granted service connection for PTSD, 
effective August 21, 2007.

In July 2010, the Veteran and a friend, B. S., testified at a 
hearing before the undersigned Acting Veterans Law Judge; a copy 
of the transcript is associated with the record.  At the time of 
the hearing, the Veteran also submitted additional evidence, 
along with a waiver of RO consideration.  See 38 C.F.R. § 20.1304 
(2010).

The issue of whether a February 2005 rating decision, 
denying service connection for PTSD, contains clear and 
unmistakable error (CUE) was raised by the Veteran in a 
statement submitted at the time of the July 2010 Travel 
Board hearing, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends, in essence, that the effective date for the 
award of entitlement to service connection for PTSD should be 
earlier as the medical evidence showed that he suffered from a 
mental condition prior to August 21, 2007, the date of receipt of 
a Congressional inquiry.  Moreover, the Veteran's former 
representative asserted that the VA received service personnel 
records after the final February 2005 rating decision and that 
because of these records an earlier effective date is warranted 
under the provisions of 38 C.F.R. § 3.156(c) (2010).  

A review of the claims file reveals that the Veteran was 
stationed on Okinawa from November 29, 1971 through March 30, 
1971, and that he was hospitalized for 38 days prior to his 
discharge from service as unsuitable.  On March 18, 1972, his 
service records reflect that the Veteran requested drug amnesty 
and was admitted to the Ryukyu Islands U. S. Army Hospital, 
Okinawa, and later transferred on March 31, 1972 and admitted on 
April 1, 1972 to the U. S. Army Hospital at Ft. Leonard Wood, 
Missouri for drug treatment.  The final diagnosis was passive 
aggressive personality disorder-severe.  An April 1972 Army 
psychiatrist noted that the Veteran had presented to the ER in 
Okinawa with a tale of drug abuse and claims of persecution.  
Subsequent history revealed that this was all a manipulative 
gesture to get out of the Army and that there was no chance that 
the Veteran could become an adequate, functioning soldier.  He 
was discharged from the hospital and service on April 24, 1972.  
The 38 days of time lost as a result of hospitalization was 
determined not to be in the line of duty due to the Veteran's own 
misconduct.  

On April 6, 1972, the Veteran was informed that he had been 
recommended for discharge for unsuitability, and he was apprised 
of his rights to appear before a board of officers, to submit a 
statement on his behalf and to be represented by counsel.  On 
April 7, 1972, he waived consideration of his case by a board of 
officers and was issued a General Discharge Certificate upon 
separation from the service.  As noted by the Veteran during his 
testimony, no records from the Ryukyu Islands U. S. Army 
Hospital, Okinawa, have been associated with the record.  
However, a January 23, 2006 letter to the Veteran from his 
Congressman informed him that that the National Personnel Records 
Center (NPRC) indicated that his military records were currently 
at the VA's Greater Los Angeles Hospital for review in connection 
with his treatment and pending claim.  However, the only service 
treatment records for March 1972 are from the Machinato 
Dispensary and do not deal with psychiatric problems.  On remand, 
another attempt must be made to obtain copies of March 1972 
medical records from the Ryukyu Islands U. S. Army Hospital, 
Okinawa, particularly mental health records, through the NPRC and 
the VA Greater Los Angeles Healthcare System, to include the Loma 
Linda VA Medical Center.

Moreover, the claims file indicates that the Veteran had received 
supplemental security income (SSI) from the Social Security 
Administration (SSA) and, in August 2005, had applied for and 
been provided vocational rehabilitation services from the State 
of California.  On remand, the SSA records and state records 
should be sought.  Hence, VA should request that the Veteran 
provide authorization to enable it to obtain the state vocational 
rehabilitation records.  The Veteran is reminded that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).

Finally, the Board notes that the Veteran has claimed that the 
February 2005 rating decision, denying service connection for 
PTSD, contains CUE.  Under the provisions of 38 C.F.R. § 3.105(a) 
(2010), previous determinations that are final and binding will 
be accepted as correct in the absence of CUE.  However, if the 
evidence establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  Thus, the Board finds that the Veteran's CUE claim is 
inextricably intertwined with the issue currently on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision cannot be rendered unless both are 
adjudicated).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, the VA Greater Los 
Angeles Healthcare System, to include the 
Loma Linda VA Medical Center, and any other 
appropriate records depository and obtain 
copies of the Veteran's March 1972 medical 
records from the Ryukyu Islands U. S. Army 
Hospital, Okinawa, particularly mental health 
records.  VA should provide the NPRC, the VA 
Greater Los Angeles Healthcare System or 
other depository with the appropriate 
information, as needed, showing the name and 
date of birth of the Veteran and the unit to 
which the Veteran was assigned in Okinawa 
from November 29, 1971 through March 30, 
1972.  Associate all documents obtained with 
the claims file.  All efforts to obtain these 
records, and the responses received, must be 
documented in the claims file, and must 
continue until it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.

2.  Request from SSA copies of any 
decision(s) and all records underlying any 
such decision(s) submitted or obtained in 
support of any claim for disability/SSI 
benefits by the Veteran.  All 
records/responses received should be 
associated with the claims file. 

3.  Contact the Veteran and obtain a release 
for vocational rehabilitation records from 
the State of California.  After the Veteran 
has signed the appropriate release, any 
identified records pertinent to the claim on 
appeal should be obtained and associated with 
the claims file.  All attempts to procure 
records should be documented in the claims 
file.  If any records sought are not 
obtained, notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.
 
4.  Following the completion of items 1, 2 
and 3 above, adjudicate the issue of whether 
the February 2005 rating decision, denying 
service connection for PTSD, contains CUE.

5.  Following the completion of the items 1 
through 4 above, and any additional notice 
and/or development deemed warranted, 
readjudicate the Veteran's claim for an 
earlier effective date for the grant of 
service connection for PTSD.  In particular, 
document consideration of the Veteran's 
assertion that VA treatment records, dated in 
February 2005, showed that the Veteran had 
been diagnosed with PTSD due to military 
trauma and whether such records would have 
warranted reconsideration of the February 
2005 rating decision or would be considered 
an informal claim to reopen.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, furnish him a 
supplemental statement of the case, and 
afford him the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



